DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment of claims 2, 6 and 7 are acknowledged by the examiner. 
The cancelation of claims 1, 14, 17 and 19 are acknowledged by the examiner. 
The addition of claims 23 and 24 are acknowledged by the examiner. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to the independent claim 1, the prior art of record fails to anticipate or render obvious a vehicle braking apparatus comprising: a plurality of braking devices, each 
With regards to the independent claim 14, the prior art of record fails to anticipate or render obvious a method of detecting overheating of brakes on a vehicle comprising a brake pad configured to act on a brake disk or brake drum, an ancillary sensor, and a temperature sensor, the method comprising: detecting a temperature of each of the brake units, accessing a first temperature threshold, an electronic control unit comparing the temperature of each of the braking units with the first temperature threshold, and determining whether the overheating condition exists is at least partly based on: the temperature detected for at least one of the braking units is greater than or equal to the first temperature threshold, the temperature detected for at least one other of the braking units is less than the first temperature threshold, and within a predetermined period, a predetermined correlation exists between the temperature detected by the temperature sensor of the at least one of the of braking units and the pressure or torque detected by the ancillary sensor of the at least one of the braking units, wherein 
With regards to the independent claim 19, the prior art of record fails to anticipate or render obvious a braking apparatus comprising: a plurality of braking devices, each braking device comprising: a support, a friction material, a temperature sensor, an ancillary sensor to measure one or more of pressure or torque associated with operation of the respective braking device, and a controller unit in communication with the alarm unit and configured to receive the temperature signal from each temperature sensor and determines a temperature of each braking device, compare a first temperature threshold with the temperature of each braking device, and activate the alarm signal to indicate an overheating condition in response to determining that: a temperature of at least one of the plurality of braking devices is greater than or equal to the first temperature threshold, a temperature of at least one other of the plurality of braking devices is less than the first temperature threshold, and within a predetermined period, a predetermined correlation exists between the temperature signal produced by the temperature sensor of the at least one of the plurality of braking devices and a measurement signal output by the ancillary sensor of the at least one of the plurality of braking devices, wherein existence of the predetermined correlation within the predetermined period indicates an absence of a false overheating condition alarm. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657